Title: To Benjamin Franklin from [Jan Ingenhousz], 6 March 1778
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
London March the 6th. 1778
I recieved your kind lettre at Brussels with several papers contained in it, which all gave me a great satisfaction and did serve verry purposely to the end, which I intended to make of the contents. I thank you most hardily for them. I am allready 5 weaks here, and would have wrote a long while to you, if I had been able to fulfill your commissions. I was obliged to postpone several weaks to consult our worthy friend upon the state of your health, because the fall upon his head made him quite unfit for any application of mind. He gets the better of it now and sometimes goes out. I spook three times with him upon the matter. His opinion came allways out upon this, that the disordre of the skin seems to be reather a benefit and a critical discharge of some sharpness in the blood, and that therefore it aught not to be cured by external applications, without the blood should in the same time be sweetened. That this last is not easily obtained, and that it would be imprudent to prescribe mercurial medecins without seing the patient now and than. Therefore he thinks that the best Advice is to Continue beathing in warm water, and, for to keep up boddily strength and to prevent being relaxed by it, to take every day one dragm of the bark two hours before dinner or at bed time. If the Stomach should not bear it, it would be prudent to begin by half a dragm. As to the diet, he thinks that it will be good to abstain from smoaked and salted meat and fish, and from some food known to affect the skin, when diseased, as porck, eal, leavers [livers] of fishes &c. He thinks with me that bathing in sulphureous waters (which smell some what as rotten eggs or leaver of sulphur hepar sulphuris) would kleen the skin of those eruptions still better than common water. But those springs do not exist everywhere. Our friend thinks, that Dr. charles Le Roy, who has wrote upon artificial baths, would be the best man to consult in case of necessity, for it is possible, and even easy to imitate Sulphureous waters with hepar sulphuris added to it. Gov. P. was very glad to hear from you: he gave me two copies of his book with the map for to send them to you, which I did by the first oportunity of Mr. Elmsley, who has sent you at the same time the little books you desired. All that you will have recieved now. Mr. Elmsley promis’d me to write to you about the botanical works of jacquin. Mr. Darly Could no more recollect what print it was, you desired to have back. I was at least ten times at his house to excite him to look among all his affaires. At last he gave it quite up, and told me I should perhaps find it at Mrs. Stephenson, (whose direction is at Mrs. Hewson at cheam near Epsom in Surray). I wrote to her upon the business, and gave her to understand I should come to pay her a visit. This braught soon Mrs. Hewson to me, who was extremely glad to see and to hear from you, telling me at the same time that Mrs. Stephenson was extremely desirous to see me. I promis’d her to come over for one day in a short time. At last, three days ago by calling again at Mr. Darly, he told me he found very casinonaly the plate in an old book which he show’d me. I order’d him to print a hundred copies of it and to let me have the plate all which I will bring you myself or send it by the first oportunity. I forgot to tell you that Gov. P. has not here the plate, but, when public affairs will be settled, he will go back to the Country and send you the plate. That Gentleman call’d sometimes at my lodgings and was very civil to me, and was not a little inquisitive in matters, which he thought I was well acquainted with. I was extremily happy to find allmost all my friends in good health, and was very well pleased to find they were as kind as ever before. I have dayly demands after you. Dr. Priestley has passed some mornings at my lodgings. I passed an evening with our worthy friend. The arguments and experiments made in the Pantheon are not found to be satisfactory. Mr. Nairn did show to the Committee some too strinking [striking?] experiments for not to be Convinced, that high pointed conductors are of better use for to save a building against lightning that blunt ones. I find this metropolis very much inlarged and beautifyd luxury increased and every thing dear. All this would have afforded me a much greater satisfaction if I had seen you a witness of it, and the nation enjoying peace and prosperity. I have not yet seen all my friends by farr, tho I have been every day arunning about the town. I do not neglect an h[our?] for to pick up some philosophical knowledge or medical.
This very day was braught to me by the penny post your lettre dated febr. 5th. with the inclosed to Mrs. Stephenson, which I will forward tomorrow, reserving for some day next weak to see her myself.
I was requested by most part of your old Friends and Gov. P. to give you their compliments, which you now recieve. I show’d this afternoon your lettre to our worthy friend, who after speaking in the manner mention’d about your case, desired me to give you his most harty compliments.
As I have not yet satisfy’d my curiousity in inquiring in medical and philosophical business can not yet quit London, which however I will do in this spring.
I begg to make my respectfull compliments to Messrs. Madame et Melle. de Chaumont, and your other friends who know me.
If you have some business more to be transacted here, your lettres directed as this last was have come to right, otherwise to the care of Messrs. Drummond bankers at charing cross. I am very respectfully Dear Sir Your Most obedient humble Servant.
